—Appeal by the defendant from a judgment of the County Court, Nassau County (Carter, J.), rendered November 28, 2000, convicting him of reckless endangerment in the first degree, operating a motor vehicle under the influence of drugs, reckless driving, failure to stop at a red traffic light, improper lane change, and speeding, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find there is legally sufficient evidence to establish the defendant’s guilt beyond a reasonable doubt. The defendant led the police on a nine-minute car chase at excessive speeds through a business district, a residential area, and three school zones. He ignored stop signs and red lights and at times drove in the wrong lane on two-way streets. He hit a vehicle in which two women were riding, and endangered the lives of several pedestrians including a group of children (see, People v Cordero, 177 AD2d 499; People v Ruiz, 159 AD2d 656).
Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Altman, J. P., H. Miller, Feuerstein and Cozier, JJ., concur.